Title: To Thomas Jefferson from John F. Gaullier, 23 August 1802
From: Gaullier, John F.
To: Jefferson, Thomas


          
            Sir
            Laucks tavern Winchesteraugust 23d 1802
          
          The Great are the image of God, they loves to be pray’d to—importunity, I have had the honor to Writte to you last may, but Suppose you have not receive my letter, as be Silence, you would not add comtempt And a refusal! to an unfortunat who after God have but you Sir for refuge, o! do not froun at what you will call my impudence, my Situation is my excuse, I Shall not trouble you With a repetion of it, I have a respite from my creditors till the fifteen of September, if in that time your Goodness forSoek me, I am lost. . . I have told you that two hundred dollars were my dettes, I have made one hundred, but for Save my life I canot make up the other, I know that if the President was to relieve all unfortunats, it would be hard on him, but Give me the means to earn this little Sum, and my exactness to return it will equal my wants. I Shall be here till the first of october, do not disdaing to let me know what I have to hope, I promiss my word of honor, that no mortal, even my Wife Shall know nothing of yr. condecension.
          With the utmost respect I have the honor to be Sir Your most humble and devoted Servant
          
            John F. Gaullier
          
        